Opinion by
Mr. Justice Bbown,
The primary question involved in this controversy is as to *19the estate which passed to Matthew Crawford under the will of his father, William Crawford.' ” If the devise was only of a life estate, the lease executed by Matthew, the father and grandfather of the appellees, was limited to his life, and the remaindermen are not bound by it.
The language of the devise is : “ And I will and devise to my son Matthew and to his children, my old farm adjoining Mark Kelso and others, provided however, at ihe end of one year after my decease, or when called upon for it, he shall pay to his mother the sum of three hundred dollars, in addition to the sujn as above bequeathed her; and he shall pay also to my son' Oliver’s child when it shall become of age, the sum of two hundred dollars, but if the said child shall die before it shall become of age, I will that he be altogether exonerated from the payment of the said two hundred dollars.” The will was exécuted in 1843. At that time Matthew had seven children living. Subsequently six more were born — five before and one after the death of the testator.
The word “ children ” is a word of purchase, and not of limitation, and describes the persons who take. In very many, of our cases, it is true, the word has been used as one of limitation; “ but in all of them such construction was clearly in accord with the intent of the testators as gathered from the four corners of the will, as when ‘ children ’ has been used with ‘heirs of the body’ or ‘issue’ as its synonyms:” Oyster v. Oyster, 100 Pa. 538. The rule, as laid down by Lord Hardwicke in Bussar v. Brandford, 2 Atk. 220, is, that “ children, in their natural import, are words of purchase, and not of limitation, unless it is to comply with the intention of a testator, where the words cannot take effect in any other way.” There is nothing in any other portion of the will of William Crawford clearly indicating his intention to use the word in any other than its technical sense. If the children of Matthew took directly from their grandfather, what was the estate given to their father and what passed to them ? In England and this country there are numerous authorities bearing upon the question which might be collated and commented upon, if we could longer regard it as an open one with us. That was done in Coursey v. Davis, 46 Pa. 25, and it was held that a conveyance to a married woman, “ and her children *20exclusively, and their heirs and assigns, to have and to hold ” to her “ and to her children exclusively and their heirs and assigns,” vests in her a life estate, with remainder in fee to her children as a class, so that those in being at the date of the deed, as well as those subsequently born, would be entitled to take in the distribution on the termination of the life estate at her death. Mr. Justice Read, in delivering the opinion of the court, followed Jeffery v. Honywood, 4 Madd. Ch. Rep. 211. Though doubt has been thrown upon it as authority, it was there held by the vice chancellor that a devise to the testator’s daughter, a married woman, “ and to all and every the child and children, whether male or female, of her body lawfully begotten, and unto his, her, and their heirs or assigns forever, as tenants in common, and not as joint tenants,” gave a life estate to the mother and a remainder in fee to the children. In the comparatively late case of Hague v. Hague, 161 Pa. 643, where the testator directed his executors to deliver to his daughter, Sarah Jane Hague, a deed which he had executed to her, we held that the conveyance to “ Sarah Jane Hague and her children ” gave to the mother but a life estate, with remainder in fee to her children as a class, and that those born after the death of the testator participated equally with those born before. In construing this devise the circuit court of the United States for the western district of Pennsylvania held that “ Matthew Crawford took a life estate in the land in question; that his children living at the testator’s death took an estate in remainder, which, under the authority of Hague v. Hague, 161 Pa. 643 (29 Atl. Repr. 261), and Gernet v. Lynn, 31 Pa. 94, opened to let in after-born children.” On appeal from this to the circuit court of appeals for the third circuit, it was affirmed and reaffirmed, Dallas, J., saying: “The court below, construing this clause with due reference to the entire will, held that, by virtue thereof, Matthew Crawford took a life estate, and that his children living at the testator’s death took an estate in remainder, which opened to let in after-born children. The sole question before this court is as to the correctness of this interpretation, and upon that question we have no doubt whatever. The learned judge was right in accepting the decisions of the Pennsylvania Supreme Court as controlling. They are sufficiently referred to in his opinion ; his understanding of *21them accords with our own, and his application of them to the matter in hand is entirely satisfactory. Therefore, the judgment is affirmed:” Forest Oil Company v. Crawford, 77 Fed. Repr. 106, and 83 Fed. Repr. 109. The learned judge of the common pleas justly' regarded this as high authority.
The direction that Matthew Crawford pay two legacies was insufficient to enlarge his life estate to a fee : Gernet v. Lynn, 31 Pa. 94; Hinkle’s Appeal, 116 Pa. 490.
The foregoing question and all of the others raised on this appeal were correctly and so carefully and intelligently disposed of by the learned trial judge that nothing can be profitably added to his disposition of the case. The judgment might well be affirmed on his findings and conclusions, and it now is practically so affirmed.